Citation Nr: 0209105	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of a head 
injury with blackouts and dizziness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from October 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The claims folder was subsequently 
transferred to the RO in Albuquerque, New Mexico.  

In January 2002, the Board remanded the case to the RO to 
schedule the veteran for a Travel Board hearing.  By letter 
dated in March 2002, the veteran indicated that he no longer 
wished to have a Board hearing.  Therefore, the hearing 
request is considered withdrawn and the case returns to the 
Board for final appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO originally denied service connection for brain 
trauma with blackout spells in a November 1976 rating 
decision.  In subsequent rating actions in September 1985 and 
January 1994, the RO found no new and material evidence to 
reopen the claim.  It notified the veteran of each denial, 
but the veteran did not initiate an appeal.  

3.  Evidence received since the January 1994 rating action is 
new, relevant, and requires consideration with all the 
evidence of record in order to fairly adjudicate the 
veteran's claim.

4.  Service medical records are negative for incurrence of 
head injury.  

5.  There is obvious and manifest evidence showing that the 
veteran incurred a head injury prior to service.  Service 
medical records do not show increase in disability in 
service.      


CONCLUSIONS OF LAW

1.  The January 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received since the 
January 1994 rating decision to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for residuals of a head injury with 
blackouts and dizziness is not established.  38 U.S.C.A. §§ 
1110, 1111, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1997 rating decision and supplemental statements of 
the case dated through August 2000, the RO provided the 
veteran and his representative with the applicable law and 
regulation and gave notice as to the evidence needed to 
substantiate his claim.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen was received in September 1997, the 
amendments to the regulations are not for application.  In 
any event, review of the claims folder reveals all relevant 
VA and private medical records necessary for the adjudication 
of the veteran's claim.  He has not identified or authorized 
VA to obtain any other records.  In addition, the Board finds 
that the statutory requirements for triggering the duty to 
secure a medical examination or opinion have not been met in 
this case.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  
That is, there is sufficient medical evidence of record to 
make a determination on the claim.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from its prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).

New and Material Evidence to Reopen

The RO originally denied service connection for brain trauma 
with blackout spells in a November 1976 rating decision.  In 
subsequent rating actions in September 1985 and January 1994, 
the RO found no new and material evidence to reopen the 
claim.  It notified the veteran of each denial, but the 
veteran did not initiate an appeal.  Therefore, the RO's 
decisions of November 1976, September 1985, and January 1994 
are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

In the November 1976 rating decision, service connection was 
denied based on the finding that head injury and blackouts 
existed prior to service.  Subsequent rating actions found no 
new and material evidence to reopen the claim.  Evidence of 
record at the time of the last final decision in January 1994 
consists of service medical records, records from S. 
Hollinger, M.D., dated from September 1973 to September 1982, 
and a notice from University of New Mexico Hospital.  

Evidence received since the January 1994 rating action 
consists of VA medical records dated from September 1997 to 
December 1998; a VA doctor statement dated in October 1997; 
private medical records dated in August 1979; records from 
Randolph County Hospital dated in August 1993 and November 
1996; copies of service medical records; reports of VA 
examinations in January 1998 and January 1999; lay statements 
dated from February 1999 to June 1999; written statements and 
letters from the veteran dated from September 1997 to May 
2000; and the veteran's personal hearing testimony with 
written statement received in June 2000.   

Upon review of the record, the Board finds that there is new 
and material evidence to reopen the claim.  Although the 
copies of service medical records are be definition 
duplicative of previously considered evidence, lay statements 
from persons who knew the veteran related that he never had 
blackouts prior to service.  In addition, the veteran offers 
statements denying any history of head injury or related 
treatment prior to service.  Such statements were not 
considered at the time of the January 1994 rating action and 
are relevant to the current inquiry.  Given the basis for the 
original denial, the Board finds that there is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.   

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for residuals of a head injury with 
blackouts and dizziness.  Therefore, the Board must evaluate 
the claim based on all the evidence of record. Id.  At the 
outset, the Board notes that the veteran has already 
submitted evidence and argument addressing the merits of his 
claim.  Therefore, the Board finds that current 
readjudication of the issue will not result in any prejudice 
to the veteran.  Bernard, 4 Vet. App. at 392-94. 

Factual Background

The veteran's October 1972 enlistment examination report and 
report of medical history were negative for findings or 
complaints related to head injury.  Service medical records 
dated in December 1972 indicated that the veteran presented 
to the emergency room with a three-month old stab wound to 
the head with dizziness and headaches.  Subsequent notes 
reflected referral to neurology for complaints of passing out 
and persistent headache after the stab wound.  Notes dated in 
January 1973 showed a history of head trauma with consequent 
syncopal episodes.  The next day in January 1973, the veteran 
underwent physical examination for purposes of retention.  It 
was noted that the veteran had syncope of undetermined 
etiology and possible orthostatic hypotension.  A neurologist 
had recommended separation from service.  Further neurologic 
evaluation was requested.  On the accompanying report of 
medical history, the veteran reported a history of head 
injury and periods of unconsciousness.  Handwritten notes 
from the examiner reported syncopal episodes since head 
trauma in July 1972.  

The February 1973 neurology evaluation report indicated that 
the veteran was well until July 1972 when he was struck on 
the head by a car and was unconscious for several hours.  The 
only sequela was a small laceration by the left ear.  In 
August 1972, the veteran incurred a stab wound with large 
laceration over the forehead and right eye, from which he 
also recovered without serious sequelae.  The veteran 
enlisted in October 1972, failing to mention that he had been 
having syncopal episodes about once or twice a week.  He had 
experienced several episodes during service, as well as 
intermittent headaches.  Neurological examination was 
completely within normal limits.  The impression was syncope 
of undetermined etiology.  An additional report dated later 
in February 1973 included the same medical history.  Further 
neurological work-up, including X-rays and 
electroencephalogram, were within normal limits.  The 
diagnosis was syncopal episodes of undetermined etiology, not 
in line of duty, existed prior to service.  It was 
recommended that the veteran be separated from service.  
Medical Board Proceedings dated in February 1973 determined 
that the veteran was medically unfit for further military 
service and listed his medical condition as syncopal episodes 
of undetermined etiology.  The report stated that the 
condition was not incurred in line of duty, existed prior to 
entry on active duty, and was not aggravated by active duty.  
The recommendation was separation from service.  The veteran 
signed the report of Medical Board Proceedings, indicating 
that he had been informed of the findings and recommendation 
of separation and agreed with the Board's action.    

Records from Dr. Hollinger documented neurologic evaluation 
of the veteran in September 1973 for complaint of headache 
and loss of consciousness.  The veteran related that his 
illness began after an accident in 1970 when he was working 
on a car that fell on him, injuring the left side of his body 
and head.  He was unconscious for several hours.  He was 
taken to a small Alabama hospital where a laceration near the 
left ear was sutured.  Since that time, the veteran had 
headaches with loss of consciousness.  The problem was 
aggravated in 1972 when he received a stab wound to the right 
side of his head.  The veteran stated that he was in the Army 
for several months but discharged in March 1973 because he 
was having too many fainting spells.  The assessment was 
post-traumatic cephalalgia and episode of loss of 
consciousness that might represent seizure.  Records dated in 
January 1975 and October 1977 were negative for change in 
medical history.     

VA medical records dated from September 1997 to December 1998 
generally included history reported by the veteran of a head 
injury in service in 1972.  He variously related that he fell 
from a ladder or down the stairs in the barracks.  He had 
blackout spells and dizziness since that time.  The veteran 
offered a similar history during VA examinations in January 
1998 and January 1999.  VA medical notes dated in June 1997 
included history of dizziness and syncopal episodes since 
1972/1973 and exacerbated by service.  When the veteran was 
hospitalized in December 1998, he explained that he had a 
head injury with loss of consciousness in service in 1973 
with syncopal episodes for the following 25 years.  The 
assessment at that time included syncope, long duration of 
episodes, with no acute changes.  The physician noted that 
cerebellar findings were inconsistent on neurological 
examination and that there was no indication that the 
episodes were from bleed (i.e. chronic subdural for 25 
years).  

In statement dated in September 1997 and October 1997, the 
veteran asserted that he had no head injury prior to service.  
He contacted the Alabama hospital where he supposedly had 
such treatment and was told that there were no records of 
treatment until 1979 for a cut on his leg.  Later in October 
1997, the veteran submitted records dated in August 1979 from 
a private medical facility, purportedly Wedowee Hospital, as 
well as Randolph County Hospital.  The records showed that he 
presented to the emergency room for complaints related to 
right shoulder after a tree fell on it.  He was referred to 
Randolph County Hospital, where he was admitted for 
evaluation of right shoulder and neck pain.  The records were 
negative for indication of current or previous head injury.  
Subsequent records from Randolph County Hospital showed 
unrelated treatment.  

The RO received lay statements dated from February 1999 to 
June 1999 in support of the veteran's appeal.  All four 
individuals stated that they knew the veteran both before and 
after service and never knew him to have blackouts until 
after service.  

The veteran submitted multiple written statements and letters 
from September 1997 to May 2000.  Although the April 1998 
notice of disagreement stated that new evidence showed that 
his pre-existing injury was aggravated in service, the 
majority of the statements assert that he sustained a head 
injury in service when he fell down a flight of stairs in his 
barracks.  He was evaluated on two occasions and then told he 
would be discharged.  The veteran denied ever telling the 
service physicians that he suffered a previous head injury 
while working on a car before service and suggested that 
there was some error in his medical records.  He argued that 
his submission of private medical records showed that he had 
no treatment for head injury before service.   

During the June 2000 personal hearing, the veteran stated 
that there were no medical records to provide verification of 
any of the information service medical records stated he 
reported happened to him prior to service.  He added that he 
was not present for Medical Board proceedings in service and 
indicated that errors in rank and Social Security number 
suggested that the report was not about him.  With respect to 
the records from Dr. Hollinger, the veteran explained that he 
was not describing actual events, but telling the doctor the 
reason he was told he was discharged from service.  The 
injury happened during basic training when he slipped and 
fell down a flight of stairs while cleaning the barracks.  He 
briefly lost consciousness.  About three days later, he got 
dizzy and blacked out.  When he went to the infirmary, the 
doctor told him that his fall did not cause the blackout.  
The veteran was evaluated again several days later and told 
that everything was normal.  About two weeks later, the 
veteran was told he was being discharged and was told to sign 
some forms.  He continued to have syncopal episodes.  The 
written statement received during the hearing essentially 
mirrored the veteran's testimony.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  Temporary or intermittent 
flare-ups of symptoms during service are not sufficient to be 
considered aggravation absent worsening of the underlying 
disorder.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board acknowledges that the veteran's 
enlistment examination is negative for any defect or 
abnormality related to head injury or residuals.  Therefore, 
the Board may find that the disorder in question existed 
prior to service only if there is clear and unmistakable 
(obvious or manifest) evidence to that effect.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

Service medical records show complaint related to a three-
month old stab wound in December 1972, which would place the 
incurrence of the wound before the veteran's entry to active 
duty.  Thereafter, the veteran continued to describe pre-
service head injuries contemporaneous with evaluation and 
treatment.  These reports are essentially mirrored in records 
from Dr. Hollinger, who evaluated the veteran in September 
1973, only six months after his separation from service, 
regarding headaches and blackouts, which she associated with 
the veteran's reported head trauma.  Moreover, records from 
service and from Dr. Hollinger are absolutely silent for 
reference to any head injury occurring in service.  
Considering that the veteran's in-service statements are 
corroborated by his immediate post-service statement, all of 
which were offered during the course of medical treatment and 
evaluation, the Board finds this evidence probative on the 
issue of when the injury was incurred, despite the veteran's 
assertions to the contrary 25 years and more later.  Thus, 
the Board finds that obvious and manifest evidence 
demonstrates the occurrence of head injury prior to service. 
Id.      

With respect to the veteran's contentions about the report of 
Medical Board Proceedings, the Board acknowledges that the 
second page of the report lists an incorrect Social Security 
number.  However, the first page has the correct number, as 
well as the proper name, approximate time in service, and 
medical condition.  Despite minor discrepancies, the Board is 
satisfied that the report of Medical Board Proceedings is 
accurate.  Moreover, the veteran's signature on the report 
attests to his understanding and agreement with the findings 
and recommendation at that time.  The Board accepts the 
official document as proof of knowledge and acceptance of the 
Proceeding absent evidence to contrary more substantive than 
the mere allegation of ignorance currently proffered by the 
veteran.  Moreover, the private medical records submitted by 
the veteran demonstrate only that he was not treated for head 
injury on those particular dates.  They are not sufficient to 
refute his in-service reports of pre-service treatment.     

Because Board finds that the evidence shows head injury with 
residuals pre-existed service, service connection may be 
established only on the basis of aggravation, which requires 
evidence of an increase in disability in service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Board finds 
that there is no such evidence of record.  That is, there is 
no evidence of worsening of the underlying trauma residuals.  
Jensen, 19 F.3d at 1416.  In-service and immediate post-
service records do not contain allegations that 
symptomatology had increased in severity or frequency in 
service, only that he had experienced symptoms since the 
prior injuries.  Moreover, neurological work-up in service 
was completely within normal limits.  The relevant portions 
of Dr. Hollinger's September 1973 post-service neurological 
evaluation were also completely normal.  Thus, absent 
evidence of an increase in disability in service, entitlement 
to service connection is not established.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for residuals of a head injury with 
blackouts and dizziness.      



ORDER

As there is new and material evidence, the claim for service 
connection for residuals of a head injury with blackouts and 
dizziness is reopened.  To that extent, the appeal is 
granted.  

Service connection for residuals of head injury with 
blackouts and dizziness is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

